UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

 

—_ —_ —_ _ -_ -_ — — —_ _ - — _ _ —_ —_ —_ x

UNITED STATES OF AMERICA SE smaeios se
: CONSENT PRELIMINARY ORDER

-v. - OF FORFEITURE/

: MONEY JUDGMENT

JESUS GONZALEZ, ; $3 18 Cr. 291 (VB)

Defendant.
—_ —_ —_ —_ —_ - -_ - - —_ — —_ —_ —_ - — - x

WHEREAS, on or about November 26, 2018, JESUS GONZALEZ
(the “defendant”) pled guilty to S§3 18 Cr. 291 (VB) (the
“Information”) with participating in a conspiracy to distribute,
and possess with the intent to distribute, quantities of mixtures
and substances containing a detectable amount of cocaine, in
violation of 21 U.S.C. § 846 (Count One) ;

WHEREAS, the Information included a forfeiture
allegation as to Count One, seeking forfeiture to the United
States, pursuant to 21 U.S.C. 8 853., of any and all property
constituting, or derived from, any proceeds obtained, directly or
indirectly, as a result of the offense charged in Count One of the
Information, and any and all property, used or intended to be used,
in any manner or part, to commit or to facilitate the commission
of, the offense: charged in Count One of Information, including
but not limited to a sum in United States currency representing

the amount of proceeds obtained as a result of the offense charged

in Count One of the Information;
WHEREAS, on or about November 26, 2019, the defendant
pled guilty to Count One of the Information, pursuant to a plea
agreement with the Government, wherein the defendant admitted the
forfeiture allegation with respect to Count One of the Information
and agreed to forfeit, pursuant to 21 U.S.C. § 853, a sum of money
representing the amount of any and all property constituting, or
derived from, any proceeds obtained, directly or indirectly, asa
result of the offense charged in Count One of the Information, and

at
any and all property used, or intended to be used, in any manner
or part, to commit or to facilitate the commission of, the offense
charged in Count One of the Information; and

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $30,000 in United States currency
representing the amount of any and all property constituting, or
derived from, any proceeds obtained, directly or indirectly, as a
result of the offense charged in Count One of the Information, and
any and all property used, or intended to be used, in any manner
or part, to commit or to facilitate the commission of, the offense
charged in Count One of the Information;

IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Geoffrey S. Berman,

United States Attorney, Assistant United States Attorney, Sam

 
Adelsberg, of counsel, and the defendant, and his counsel, James
DeVita, Esq. that:

1. As a result of the offense charged in Count One of
the Information, to which the defendant pled guilty, a money

judgment in the amount of $30,000 in/|United States currency (the

“Money Judgment”) shall be entered agdinst the defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, upon entry of this Consent Preliminary Order
of Forfeiture/Money Judgment, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, and shall
be deemed part of the sentence of the defendant, and shall be
included in the judgment of conviction therewith.

3. All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance to the “United States Marshals Service”,
and delivered by mail to the United States Attorney’s Office,
Southern District of New York, Attn: Money Laundering and Asset
Forfeiture Unit, One St. Andrew’s Plaza, New York, New York 10007
and shall indicate the defendant’s name and case number.

4. Upon execution of this Consent Preliminary Order of
Forfeiture/Money Judgment, and pursuant to 21 U.S.C. § 853, the
United States Marshals Service shall be authorized to deposit the

payments on the Money Judgment in the Assets Forfeiture Fund, and
the United States shall have clear title to such forfeited
property.

5. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, upon entry of this Consent Preliminary Order
of Forfeiture/Money Judgment , Ehe| Pnited States Attorney’s Office
is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas, pursuant to Rule 45 of the Federal Rules of
Civil Procedure.

6. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

7. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander Wilson, Co-Chief of the Money Laundering and Asset
Forfeiture Unit, United States Attorney’s Office, One St. Andrew's
Plaza, New York, New York 10007.

8. The signature page of this Consent Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but all
which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN

United States Attorney for the ©

Southern District of New York |i
| i:

He
Ce ly |
By: | 3 Zo

SAM ADELSBERG ej DATE
Assistant United States Attorney
(914) 993-1919

By: A bonadl 2/)/3/ v2

JESUS” GONZALEZ

or — Onyool’, ) te

JAMES) DEVITA, Esg.

ee

 

SO ORDERED:
NLU 3fc3(2e
HONORABLE VINCENT L. BRICCETTI DATE

UNITED STATES DISTRICT JUDGE

of
